Citation Nr: 0728677	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  00-23 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a bilateral hip 
condition, to include as secondary to a right leg condition.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel






INTRODUCTION

The appellant served on active duty from July 1967 to 
December 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2000 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri, which, inter alia, denied service 
connection for a left leg condition and a bilateral hip 
condition.  In August 2001, the RO readjudicated the case 
under the Veteran's Claims Assistance Act (VCAA), and again 
denied the veteran's service connection claims for a left leg 
condition and a bilateral hip condition.  In a July 2005 
rating decision, the RO granted service connection for left 
leg varicosities at a 10 percent disability rating.  In terms 
of his left leg condition, because the veteran was awarded a 
complete grant of the benefit sought with respect to that 
matter, it is not currently on appeal. See AB v. Brown, 6 
Vet. App. 35 (1993). 

In July 2003, the Board remanded the case to the RO for 
further development; it is again before the Board for 
appellate consideration.  The Board notes that, in a January 
2007 supplemental statement of the case, VA Appeals 
Management Center appeared to deny the veteran's claim for a 
left leg condition.  As the RO had previously granted this 
claim, it is no longer on appeal. 

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

As an initial matter, during the pendency of this appeal, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the appeal of Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an initial disability rating or effective date, if 
service connection is granted on appeal.  In addition, the 
AOJ has not provided the veteran with notice of what is 
needed to warrant service connection on a secondary basis.  
This notice must be provided on remand.

The veteran contends that he has a bilateral hip disorder 
which is secondary to his service-connected right leg 
disability.  It is not clear from the record whether the 
veteran has had ongoing treatment for his bilateral hip 
disorder.  On remand, the AOJ should ask the veteran to 
identify any health care providers who have treated his 
bilateral hip disorder and attempt to obtain any private or 
VA medical records.  

March 1999 x-rays of the veteran's hips were negative.  
However, an October 2004 VA joints examination report 
reflects a diagnosis of bilateral hip degenerative joint 
disease.  The examiner opined that, since the veteran first 
started developing stiffness and pain in his hips in about 
the year 2000, and he could not find any injuries to his hips 
during active duty, it was not likely that his degenerative 
joint disease of the hips was associated with active duty.  
However, the examiner did not provide an opinion as to 
whether the veteran's bilateral hip disorder has been 
aggravated by his service-connected right leg disability.  
The July 2003 Remand included instructions for the examiner 
to opine whether the veteran's bilateral hip disorder was a 
result of a service-connected disability.  Therefore, this 
case must be remanded for compliance with the Board's July 
2003 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  The 
veteran should be afforded a current VA examination to 
ascertain whether the veteran's bilateral hip disorder is 
secondary to his service-connected right leg disability, to 
include whether it is being aggravated beyond natural 
progression by his service-connected right leg disorder.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159 (2006), as well as 
VAOPGCPREC 7-2004.  In particular, the 
AOJ must send the appellant a corrective 
notice (1) that explains the information 
and evidence not of record needed to 
establish an initial disability rating 
and an effective date, if service 
connection is granted on appeal, as 
outlined by the Court in Dingess, supra 
AND (2) about the information and 
evidence not of record that is necessary 
to establish service-connection for a 
disability that is proximately due to or 
the result of a service-connected 
disability.  The claims file must include 
documentation that the AOJ has complied 
with VA's duties to notify and assist a 
claimant.

2.  The AOJ should ask the veteran to 
identify all health care providers that 
have treated him for his bilateral hip 
disorder.  The AOJ should attempt to 
obtain records from each health care 
provider he identifies.  If records are 
unavailable, document the efforts made in 
the record and so inform the veteran.  

3.  After completion of 1 and 2 above, 
the AOJ should make arrangements for the 
veteran to be afforded an orthopedic 
examination to ascertain whether the 
veteran's bilateral hip disorder is 
related to his service-connected right 
leg disability.  All indicated tests or 
studies deemed necessary for accurate 
assessments should be done.  The claims 
file, this remand and treatment records 
must be made available to the examiner 
for review of the pertinent evidence in 
connection with the examination, and the 
report should so indicate.  

The examiner should review the entire 
record and address all of the pertinent 
medical records and offer an opinion as 
to (1) whether it is at least as likely 
as not (50 percent or more probability) 
that the veteran's bilateral hip disorder 
is proximately due to, or the result of 
his service-connected  right leg 
disability; and (2) whether it is at 
least as likely as not (50 percent or 
more probability) that the veteran's 
service-connected right leg disability 
has aggravated or accelerated his 
bilateral hip disorder beyond its natural 
progression. 

If the etiology of the diagnosed disorder 
is attributed to multiple factors/events, 
the examiner should specify which 
symptoms/diagnoses are related to which 
factors/events.  The examiner should 
clearly outline the rationale and discuss 
the medical principles involved for any 
opinion expressed.  If the requested 
medical opinion cannot be given, the 
examiner should state the reason why.
 
4.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim, to include consideration the 
provisions of 38 C.F.R. § 3.310 (2006) 
and the holding reached in Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  If 
any determination remains unfavorable to 
the appellant, he and his representative 
should be provided with a supplemental 
statement of the case, reflecting 
consideration of any new evidence and all 
pertinent law and regulations and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claim.  No action 
by the appellant is required until he receives further 
notice; however, the veteran is advised that failure to 
cooperate by reporting for the examination may result in the 
denial of his claim.  38 C.F.R. 
§ 3.655 (2006).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
NADINE W. BENJAMIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



